DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-17, 21, 22 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guicquero et al. (WO 1999/047468). 
Regarding claims 15, 16, 21, 22 and 25:  Guicquero et al. teach a method to reduce the setting start time of a hydraulic composition comprising adding at least one hydraulic binder, Optima 100 (first additive), and a polymer dispersant (DL) with a comb structure being a polycarboxylate of polyoxyalkylene of acrylic acid (Pages 1 and 8; Examples 9 and 10).  Optima 100 meets the claimed formula (Examples 9 and 10).

The amount of dispersant in Guicquero et al. overlaps the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
  Since the composition is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  
Regarding claim 17:  Guicquero et al. teach that the weight ratio of comb polymer (DL) to Optima 100 (D2) is 1/99 to 99/1 (page 3).  Guicquero et al. teach that the amount of DL and D2 are optimized for a desired fluidity and water reduction (page 3).  The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.  It would have been obvious to optimize the weight ratio for the desired fluidity and weight retention.

Oath/Declaration
The declarations filed under 37 CFR 1.132 filed 2/16/2021 are insufficient to overcome the rejections as set forth in the last Office action because the claims are not commensurate in scope with the data provided.  The Applicant has data for PCP only, and the claims state “at least one polycarboxylate of polyoxyalkylene of methacrylic acid with a comb structure.”  Furthermore, the Applicant has not given the structure for “PCP”.  


Response to Arguments
Applicant's arguments filed 2/6/2021 have been fully considered but they are not persuasive. 
The Applicant cites the declaration filed 2/16/2021, and alleges the unexpected result of lower viscosity when using methacrylic PCP instead of acrylic PCP.  This is not persuasive because the claims are not commensurate in scope with the data provided.  The Applicant has data for PCP only, and the claims state “at least one polycarboxylate of polyoxyalkylene of methacrylic acid with a comb structure.”  Furthermore, the Applicant has not given the structure for “PCP”.  It is unclear whether the PCP in “methacrylic PCP” is the same PCP used in “acrylic PCP”.  


 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763